Case 1:19-cv-02473-SAG Document 22 Filed 10/18/19 Page 4 of 4

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

(Baltimore)
GARY WASHINGTON, ¥
Plaintiff, *
V. *

Case. No.: 1:19-cv-02473-SAG
BALTIMORE POLICE DEPARTMENT,  *
etal.

Defendants.

* x * * * * # * * * *

ORDER
Upon consideration of the Individual Defendants’ Agreed Motion to Extend Time in
A
Which to File a Response to Plaintiff's Complaint, it is hereby ORDERED on this a
day of October, 2019 that:
The aforementioned Consent Motion is GRANTED; and it is further
ORDERED that the deadline upon which Individual Defendants shall file a response to

Plaintiff's Complaint be extended up to and including December 2, 2019.

Stephanie A. Gallagher, District Judge
United States District Court for the District of Maryland
